Citation Nr: 0905047	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for compartment 
syndrome of the right lower extremity with scars, currently 
rated at 10 percent disabling.

2.  Entitlement to an increased rating for compartment 
syndrome of the left lower extremity with scars, currently 
rated at 0 percent disabling.

3.  Entitlement to an initial rating greater than 10 percent 
for traumatic arthritis of the right ankle.

4.  Entitlement to an initial compensable rating for 
traumatic arthritis of the left ankle.

5.  Entitlement to an initial compensable rating for 
traumatic arthritis of the left knee.

6.  Entitlement to an initial compensable rating for torn 
meniscus with traumatic arthritis of the right knee.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1980 
to September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2008, the Veteran appeared before the undersigned for 
a hearing.  The transcript has been associated with the 
claims file.

The matter was remanded in July 2008 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board remanded this case in July 2008 for a VA 
examination of the Veteran's bilateral post operative 
anterior compartment syndrome of the lower extremities, with 
scars, claimed as bilateral lower leg pain.  Instructions 
asked the examiner to identify any current symptomatology of 
the disability and to identify all scars, muscles, and joints 
of the lower extremities associated with the disability.  The 
examiner was asked to evaluate the scars as well as the 
Veteran's ankles and knees.

A review of the September 2008 VA examination shows that the 
examiner did not review the claims file.  The fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The VA exam also shows that the examiner did not identify and 
examine the residual scars of the post operative anterior 
compartment syndrome of the lower extremities as requested by 
the Board's remand.  The U.S. Court of Appeals for Veterans 
Claims (Court) has indicated that a remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court stated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in the commentary, the examiner stated that the 
signs and symptoms of the compartment syndrome are being 
revisited and that the "veteran would do well for a vascular 
evaluation as well as an orthopedic examination."  

Unfortunately, these examinations were not conducted.

The issue before the Board in July 2008 was the basis of the 
RO's grant service connection for several disabilities 
associated with the bilateral post operative anterior 
compartment syndrome of the lower extremities.  The Board 
believes it must address all these issues in evaluating the 
disability remanded by the Board in July 2008.  

The Board notes that the VA examiner reviewed an MRI record 
provided by the Veteran, which was dated March 2008.  It does 
not appear that the MRI record has been obtained and 
associated with the claims file.  On remand, an attempt 
should be made to obtain these records.

The Board apologizes for the delay in the full adjudication 
of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess any 
additional records pertinent to his claim, 
specifically requesting the March 2008 MRI 
records.  With any necessary authorization 
from the Veteran, the RO should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran (if any), it should inform him of 
this and ask that he provide a copy of the 
outstanding medical records.

3.  The RO should schedule a (a) vascular 
evaluation as well as (b) an orthopedic VA 
examination to address the current 
severity of the Veteran's post operative 
anterior compartment syndrome, claimed as 
bilateral lower leg pain.  

The Veteran's claims folder and a copy of 
this remand must be made available for the 
doctor to review.  The examiner(s) must 
note his or her review of the claims file 
in the exam report.

The examiner(s) is asked to identify and 
describe any current symptomatology of the 
Veteran's post operative anterior 
compartment syndrome, claimed as bilateral 
lower leg pain.  

All scars, muscles, and joints of the 
lower extremities associated with the 
disability should be identified.  

In addition to the examination for scars, 
the VA examiner(s) (one or the other) 
should try to the best of his or her 
ability, to provide the following 
information:

Specifically, the examiner(s) should 
identify the muscles involved with the 
disability (if any) and resulting 
surgeries and should describe any muscle 
disability in terms of slight, moderate, 
moderately severe, and severe.  Any 
functional loss or limitation of motion 
stemming from the compartment syndrome 
should also be identified.

If any disability, injury, loss of 
function or limitation of motion of the 
joints is identified, please state whether 
or not the condition is related to the 
Veteran's compartment syndrome and/or the 
surgeries performed on the lower 
extremities.

Any testing necessary to fully assess the 
severity of the Veteran's post operative 
anterior compartment syndrome, or 
reoccurrence of the initial disability 
should be conducted.  If additional 
testing is not required to fully assess 
the current symptomatology and severity of 
the disability, the examiner should so 
note in the report.

4.  Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




